Citation Nr: 0104216	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  96-04 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for sternal 
instability resulting from treatment rendered by the 
Department of Veteran's Affairs.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from July 1950 to October 
1952.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  The case 
was remanded for additional development by the Board in April 
1997.  
 

REMAND

A review of the record developed subsequent to the April 1997 
fails to reveal any documentation of an attempt to obtain, as 
requested in the remand, records of VA treatment rendered 
after October 1992.  Accordingly, as the Board is required to 
insure compliance with the instructions of it remands, the RO 
will be requested upon remand to obtain any pertinent VA 
treatment records which have not been obtained.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

While the claims file does contain some VA reports, which 
were previously of record, dated in 1992 and 1993 reflecting 
treatment for sternal pain, it is unclear if the veteran was 
treated for sternal pain thereafter.  In this regard, 
although the examiner was not specific, reference was made to 
possible continuing treatment for sternal pain in the report 
from a February 2000 VA examination.  Also discussed in this 
report was a medical opinion from a Dr. "Homan" of the 
University of Alabama with respect to the efficacy of surgery 
to relieve the veteran's sternal pain.  Reference was also 
made to the involvement of a Dr. "Holman" in a July 2000 
affidavit from the veteran.  As any such evidence from this 
physician would be pertinent to the veteran's claim, the RO 
will be requested upon remand to obtain this evidence.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

The Board also notes that the veteran's July 2000 affidavit 
was not considered by the RO; such consideration was not 
waived.  Consequently, the case must be remanded for such 
consideration.  See 38 C.F.R. § 20.1304(c) (2000).

This remand will also afford the veteran the benefit of 
consideration by the RO of Public Law No. 106-475, the 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096), as well as a Supreme Court decision and a 
temporary regulatory change which essentially found that the 
statutory language of 38 U.S.C.A. § 1151 in effect at the 
time the veteran's claim was filed simply required a causal 
connection, and that the elements of fault or negligence were 
not a valid part of the implementing regulation.  See Brown 
v. Gardner, 513 U.S. 115 (1994).  At the time the veteran's 
claim was filed, 38 U.S.C.A. § 1151 provided that a veteran 
was entitled to additional compensation if he or she was 
injured as a consequence of hospitalization or treatment, and 
such injury or aggravation resulted in additional disability.  
Specifically, in pertinent part, 38 U.S.C.A. § 1151 provided 
that:

Where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment . . . and not the result of 
such veteran's own willful misconduct, and such injury or 
aggravation results in additional disability, disability or 
death compensation . . . shall be awarded in the same manner 
as if such disability, aggravation, or death were service-
connected.  38 U.S.C.A. § 1151 (West 1991).  

The regulation implementing that statute, 38 C.F.R. § 3.358, 
provided, in pertinent part:

(c) Cause.  In determining whether such additional disability 
resulted from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization, medical or surgical treatment the following 
considerations will govern:

(1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.

(2) The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of . . .  hospitalization, medical or surgical 
treatment.

(3) Compensation is not payable for the necessary 
consequences of medical or surgical treatment . . .  properly 
administered with the express or implied consent of the 
veteran. . . "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
. . . treatment administered.

In light of the Supreme Court's decision, the VA amended 38 
C.F.R. § 3.358(c) to eliminate the requirement of fault.  
Thus, where a causal connection existed and no willful 
misconduct was shown, and the additional disability did not 
fall into one of the listed exceptions, the additional 
disability would be compensated as if service connected.  See 
Brown, 513 U.S. at 115 (1994).  

In response to Gardner, the statutory authority for the 
regulation was subsequently once more amended effective in 
October 1997 to again require fault on the part of the VA.  
The Board notes that as the veteran's claim was received 
prior to the enactment of this statute in April 1996, the 
legal criteria most favorable to the veteran will be applied.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Accordingly, 
the primary issue is whether, regardless of whether a 
negligence or "strict liability" standard is applied, the 
veteran has an "additional disability" of the sternum that 
is the result of the October 1992 surgery performed at a VA 
medical facility.  The RO will be instructed to apply the 
more favorable criteria to the veteran's claim upon remand so 
as to avoid any potential prejudice to the veteran which 
would result from the initial application of these criteria 
by the Board.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 
O.G.C. Precedents 6-92 and 16-92, 57 Fed.Reg. 49744 and 49747 
(1992

For the reasons stated above, this case is REMANDED for the 
following action: 

1.  The RO is to obtain any records of VA 
treatment for the veteran's sternum not 
already of record.  The claims file 
should contain documentation of the 
attempts made to obtain the records.  The 
veteran and his representative should 
also be informed of any negative results.  
38 C.F.R. § 3.159 (2000).
 
2.  The RO should obtain any pertinent 
clinical records or opinions from a Dr. 
"Holman" or "Homan," purportedly 
affiliated with the University of 
Alabama.  The veteran should be requested 
to assist in obtaining these records as 
necessary, and the claims file should 
contain documentation of the attempts 
made to obtain the records.  The veteran 
and his representative should also be 
informed of any negative results.  
38 C.F.R. § 3.159 (2000).  

3.  Following the completion of the 
development requested above, and any 
other indicated development or notice 
necessitated by the Veterans Claims 
Assistance Act of 2000, the RO is to 
readjudicate the claim on appeal.  In 
conducting this adjudication, the RO is 
to determine, regardless of whether the 
treatment in question was "properly 
administered," the veteran has an 
"additional disability" associated with 
the sternum as a result of the October 
1992 surgery performed at a VA medical 
facility.  

4.  If the claim on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate time in which to 
respond.

When the above actions have been completed to the extent 
possible, the case should be returned to the Board for 
further appellate consideration, if indicated.  No action is 
required of the veteran until he receives further notice.  
The Board intimates no opinion as to the disposition 
warranted in this case pending completion of the actions 
requested herein.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




